DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10, 15-17, 21, 24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrup et al, US Pub. 2019/0311472, in view of Fankhauser et al, WO 2016120382.
Harrup et al disclose a mobile multi-feature product authentication comprising: an authentication system 100 which includes at least one mobile authentication device 200 and at least one authentication server 300 for authenticating at least one product, object, and/or item 40; the mobile authentication device 200 may be a mobile device configured to scan and authenticate 
Harrup et al disclose that magnetic pattern may be used, but fail to disclose that the security mark associated with the product includes a Yttrium iron garnet that randomly generates nanoscale magnetic pattern.
Fankhauser et al disclose a system for simultaneously authentication of a security article and identification of the security article user comprising: a security feature, the physical property of the security feature consists of magnetic properties; the magnetic materials are widely used as marking materials in security applications to confer to the security article an additional, covert, security element which can be easily sensed by electronic means; the magnetic compounds exhibit particular and detectable magnetic properties of the ferromagnetic or ferrimagnetic type and include permanent magnetic compounds, the compounds include Yttrium iron garnet. (See par. 0205, 0215).
In view of the teachings of  Fankhauser et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings Harrup et al to include a Yttrium iron garnet in the magnetic security elements in order to strengthen the security of the markings and therefore, enhance and reinforce the security of the marking against counterfeit. With respect to the code being randomly generated, its common practice in art to 
Regarding claim 3, the specific information contains in the code (i.e. the product description, identifier, etc.), such is a basic engineering choice for meeting specific customer requirements, obvious.
Regarding claim 6, the type of imaging technique is a matter of engineering design choice for meeting specific customer requirements as all these techniques are well-known in the art. Therefore, an ordinary artisan would have been motivated to employ any one of the well-known imaging techniques for establishing the database so the products could be authenticated. 
Regarding claim 7, as described in the background of the invention a physical key having mechanical features is one of the oldest among lock-and-key fastening devices, an ordinary artisan would have recognized such an old and well-known device as a security device to be used in order to meet specific need of a customer. And by positioning the marking on such device, an ordinary artisan would able to employ the scanner of Harrup et al as modified by Fankhauser et al to scan the code. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 8, 10, 15-17, in addition to the limitations that have been discussed above, certain elements such as the type of information, the specific known device described in the background, do not add anything significant to the invention. Harrup as modified by Fankhauser et al still render these claims obvious.

Regarding claims 24 and 28, to include a film covering the article would obvious in order to enhance the security features by preventing unauthorized access to of the security information. Therefore, it would have been an obvious as taught by Harrup as modified by Fankhauser et al.
Regarding claim 29, with respect to the number of security marks, such limitation is a matter of engineering  choice for meeting customer requirements, whereas to add additional marks is just merely a duplication of elements, which therefore, obvious.
Allowable Subject Matter
Claims 2, 22-23, 25-27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a method for authenticating articles and a method thereof which includes providing at least one magnetic security mark on a substrate of the article, generated by
applying a thin film deposition of Yttrium iron garnet to the substrate that generates a
random nanoscale optically-passive magnetic pattern defining the at least one magnetic
domain scanned image, wherein a scanning retrieves a plurality of magnetic domain scanned images from a plurality of corresponding magnetic security marks applied to a common surface of the substrate, wherein the plurality of corresponding magnetic security marks are positioned 
to a plurality of magnetic domain reference images recorded in a secure non-volatile
storage. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 01/19/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding using a thin film of Yttrium iron garnet, the new prior art (WO 2016/120382) teaches using a magnetic compound of Yttrium iron garnet for establishing a security mark for identifying articles and/or users of the articles. With respect to claim 2, the rejection has been withdrawn based on arguments and amendments. Regarding claim, authentication always involves comparing of data to establish authenticity, the modified teaching renders the claim obvious. Regarding claim 6, the specific technique is a matter of engineering choice for meeting specific customer requirements. These techniques are available in the art and are known for their properties. Regarding claim 7, the specific article is just a mere method of used which is commonly available in the art. Regarding claim 17, the number of marks is a basic meeting specific customer needs by duplicating of elements. The new claims 21-30, have been addressed based on Harrup in view of Fankhauser et al. The teachings of Harrup as modified by Fankhauser render the rejected claims obvious. The applicant general argument is not persuasive. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876